Citation Nr: 1042705	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), to include a rating in 
excess of 30 percent prior to October 4, 2007.

2.  Entitlement to service connection for prostatitis, to include 
as secondary to herbicide exposure.

3.  Entitlement to service connection for a respiratory disorder, 
to include as secondary to herbicide exposure.

4.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure, or as secondary to 
his service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1966.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida (PTSD and prostatitis), and a March 2008 rating decision 
of the VA RO in Montgomery, Alabama (hypertension and respiratory 
disorder). 

In his May 2007 substantive appeal (PTSD and prostatitis), the 
Veteran requested a hearing before the Board.  He subsequently 
indicated in a November 2007 statement that instead of a hearing 
before a member of a traveling section of the BVA he was 
requesting a local hearing with a Decision Review Officer (DRO).  
A DRO hearing was scheduled for July 2009.  In a July 2009 
statement, the Veteran submitted a written request that his DRO 
hearing scheduled for July 22, 2009 be withdrawn. Thus, his 
hearing requests are deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2010).

With respect to the Veteran's service connection claims for a 
respiratory disorder and hypertension, the Board notes that the 
Veteran originally filed his claims in May 2007.  A March 2008 
rating decision denied the claims.  In May 2008, he submitted a 
request for reconsideration.  Instead of treating this 
correspondence as a notice of disagreement and issuing a 
statement of the case, the RO adjudicated the claims again, 
treating his respiratory disorder as a claim to reopen.  The RO 
denied the claims in a March 2009 rating decision.  As the 
Veteran's May 2008 correspondence was within the appeal period, 
and his March 2010 substantive appeal was timely submitted in 
response to a January 2010 statement of the case, the March 2008 
rating decision never became final, and the Board will adjudicate 
these matters as direct service connection claims.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral hearing loss has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The Board notes that following the January 2010 statement of the 
case, the Veteran submitted copies of prior BVA decisions in 
support of his claim.  The Board notes that BVA decisions are 
non-precedential and are also a matter of record.  As such, the 
Board finds that it may proceed without RO consideration of these 
documents without prejudice to the Veteran. 

The issues of entitlement to service connection for hypertension 
and entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire time on appeal, the Veteran's PTSD has 
been productive of not more than reduced reliability and 
productivity with "difficulty" in establishing and maintaining 
effective work and social relationships.

2.  The Veteran had service in the Republic of Vietnam during the 
Vietnam War, and exposure to Agent Orange is presumed.

3.  Prostatitis, chronic obstructive pulmonary disease (COPD) and 
bronchitis are not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam.  

4.  The competent medical evidence of record fails to establish 
that prostatitis or a chronic respiratory disorder manifested in 
service or are etiologically related to the Veteran's active 
service.   


CONCLUSIONS OF LAW

1.  Prior to October 4, 2007, the criteria for a rating of 50 
percent rating, but no higher, for PTSD had been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2010).

2.  Since October 4, 2007, the criteria for a rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.21, 4.126, 4.130, DC 9411 (2010).

3.  Prostatitis, to include as secondary to herbicide exposure, 
was not incurred in or aggravated by active duty service, nor may 
the disorder be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 
2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).

4.  A respiratory disorder, to include as secondary to herbicide 
exposure, was not incurred in or aggravated by active duty 
service, nor may the disorder be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 
5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's increased rating claim for PTSD arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records.  Next, the Veteran was afforded VA 
examinations in September 2004 and August 2009.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  Here, there is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's PTSD since the August 2009 VA 
examination.  The Board finds the above VA examinations to be 
thorough and adequate upon which to base a decision with regard 
to the Veteran's claims.  The VA examiners personally interviewed 
and examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate his 
disability under the applicable rating criteria.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  Hence, 
no further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to his service connection claims for prostatitis and 
for a respiratory disorder, the Board notes that the VCAA duty to 
notify was satisfied by way of  letters sent to the Veteran in 
April 2004 (prostatitis) and November 2007 (respiratory disorder) 
that fully addressed all notice elements and were sent prior to 
the initial RO decisions in these matters.  The letters informed 
him of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  

With respect to the Dingess requirements, in November 2007, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Although the Board acknowledges that the Dingess notice was 
provided to the Veteran, with respect to his prostatitis claim, 
following the October 2004 rating decision, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the Veteran was 
provided the November 2007 notice, his prostatitis claim was 
readjudicated in a December 2009 supplemental statement of the 
case.  Therefore, adequate notice was provided to the Veteran 
pursuant to the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  Further, the Veteran submitted 
private treatment records.  

Next, the Board acknowledges that a VA medical examination was 
not provided with respect to either his prostatitis or 
respiratory claims.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a appellant's claim for 
benefits, there are four factors for consideration: (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the appellant's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

However, the Federal Circuit has held that a VA medical 
examination is not required as a matter of course in virtually 
every veteran's disability case involving a nexus issue.  Waters 
v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases 
where only a conclusory generalized statement is provided by a 
appellant, in which case an examination may not be required).  

The Board concludes an examination is not needed with respect to 
either of the prostate or respiratory issues.  First, the Board 
notes that the Veteran's October 1966 separation examination 
noted a normal clinical evaluation of his genitourinary system 
and lungs.  The Veteran denied frequent or painful urination, 
shortness of breath, or chronic cough in a report of medical 
history completed at that time.  Following service, prostatitis 
was first noted in an April 1970 private treatment record. 
Records reflect that the Veteran was treated for bronchitis as 
early as May 2000. An April 2008 VA Agent Orange examination 
noted a chest x-ray which demonstrated borderline cardiomegaly 
and evidence of chronic obstructive pulmonary disease (COPD). 

Given the absence of evidence of chronic manifestations of a 
prostate disorder for several years following separation from 
service, or manifestations of a respiratory disorder for several 
decades following separation from service, and no competent 
evidence of a nexus between service and his claims, a remand for 
a VA examination is simply not warranted.

The Board concludes that all the available records and medical 
evidence has been obtained in order to make adequate 
determinations as to these claims.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

At the outset, the Board notes that the Veteran is appealing the 
initial disability ratings assigned for his PTSD.  As such, the 
claims require consideration of the entire time period involved, 
and contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The RO granted service connection for PTSD in an October 2004 
rating decision. 
Based on a review of the record, the Board finds that a 50 
percent rating for PTSD is warranted throughout the entire appeal 
period. 

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this general 
rating formula, a
30 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational asks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

In order to be entitled to the next-higher 50 percent rating 
under DC 9411, the evidence must show that the Veteran's PTSD 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

Service connection for PTSD was initially granted in an October 
2004 rating decision.  A 30 percent disability rating was 
assigned and made effective the date his claim was received in 
March 2004.  In a December 2009 rating decision, the RO increased 
the Veteran's disability rating to 50 percent, effective October 
4, 2007, the date of a VA treatment visit.  Thus, the Board will 
consider both whether the Veteran is entitled to a rating in 
excess of 50 percent, and whether he is entitled to a rating in 
excess of 30 percent prior to October 4, 2007.

In this case, the Board does not find that there has been a 
significant change in the level of the Veteran's condition during 
this appeal period.  Nothing in this record suggests that he 
became magically worse on the day of the October 4, 2007, VA 
treatment record. 

At his September 2004 VA examination, the Veteran reported that 
he had an exaggerated startle response and was hypervigilant.  He 
indicated that he had a tendency to become irritable.  He stated 
that he had some friends at that time. Although he denied 
suicidal ideation, he reported that he had had thoughts of 
hurting others in the past, when antagonized.  The VA examiner 
noted that the Veteran reported that his symptoms continued to 
have some impact on his psychosocial functioning and his quality 
of life.  The VA examiner indicated that the Veteran's symptoms 
of PTSD appeared to fall in the mild to moderate range of 
severity.  

The Board has also considered the Veteran's Global Assessment of 
Functioning (GAF) score assigned at his September 2004 VA 
examination.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM IV)).  

Here, the September 2004 VA examination revealed a GAF score of 
60.  In this regard, GAF, scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Here, the Board finds that the VA examiner's professional opinion 
that the Veteran's PTSD symptoms were at most moderate in degree, 
in combination with his GAF score reflecting moderate symptoms, 
is most consistent with a 50 percent disability rating, 
reflecting 'difficulty' in establishing and maintaining effective 
relationships.

Accordingly, a 50 percent evaluation is warranted for the period 
prior to October 4, 2007. 

Having determined that the Veteran is entitled to a 50 percent 
rating prior to October 4, 2007, the Board will consider whether 
he is entitled to a higher evaluation for the entire time on 
appeal under the criteria for evaluating mental disorders under 
38 C.F.R. § 4.130 (2010).  

In order to be assigned the next-higher 70 percent rating, the 
evidence must show that the Veteran's PTSD causes occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411. 

The Board has reviewed the evidence of record and finds that the 
evidence does not support a higher rating.  

The Board has considered that the Veteran reported some thoughts 
of suicide that had recently returned, at an October 2007 VA 
treatment visit, however, he indicated that he would never act on 
these thoughts because his wife depended on him. Another October 
2007 VA treatment record indicated that the Veteran denied 
suicidal intention, although he did admit to having thoughts 
about suicide that he would not act upon.  Significantly, the 
Veteran denied suicidal or homicidal ideation at his September 
2004 VA examination and at January 2008, March 2008, December 
2008, March 2009, May 2009, June 2009, and November 2009 VA 
treatment visits.  He denied suicidal intent or planning at his 
August 2009 VA examination.  At an October 2009 VA treatment 
visit, the Veteran indicated that he had passive and transient 
thoughts of suicide in the past, but he denied any such thoughts, 
plan or intent currently.  Despite some thoughts of suicidal 
ideation throughout the period on appeal, the weight of the 
competent evidence does not support an increased rating for the 
Veteran's PTSD.  Put another way, even if suicidal ideation was 
established, the totality of the evidence is against the finding 
of an increased rating.  

Next, the evidence of record does not note that the Veteran 
experiences obsessional rituals.  Further, the evidence does not 
show that his speech has been intermittently illogic, obscure, or 
irrelevant.  For example, his speech was described as linear, 
coherent, and of normal rate at his September 2004 VA 
examination.  October 2007 and one November 2009 VA treatment 
record noted that the Veteran's thoughts were logical and goal 
directed.  Another October 2007 VA treatment record noted logical 
and clear thoughts.  Another November 2009 VA treatment record 
indicated that the Veteran's thoughts were frequently rambling, 
however the treating psychologist determined that the Veteran 
could make organized and logical statements. 

His thought processes and content were described as logical and 
relevant at January 2008, March 2008, January 2009, and May 2009 
VA treatment visits.  A March 2009 VA treatment note reflected 
that the Veteran's thought process was logical, circumstantial, 
and tangential at times. Logical thoughts were noted at a May 
2009 VA treatment visit.  The August 2009 VA examination report 
indicated that there was no apparent impairment of thought 
process or communication.  At an October 2009 VA treatment visit, 
his thoughts were described as circumstantial at times, however, 
the treating psychologist noted that they were otherwise well 
organized. 
This evidence does not support a rating in excess of 50 percent.

Next, the objective evidence of record also fails to demonstrate 
near-continuous panic attacks or depression which affects his 
ability to function independently.  While the evidence shows 
significant anxiety and depression, the weight of evidence does 
not support a determination that they affect his ability to 
function independently.  For example, the September 2004 VA 
examiner noted that the Veteran was able to maintain his personal 
hygiene and perform his activities of daily living.  The August 
2009 VA examiner noted that there was no impairment of activities 
of daily living due to symptoms of PTSD.  This evidence does not 
support a rating in excess of 50 percent.

Further, even though the evidence of record additionally 
discussed his problems relating to others, he does not appear to 
have impaired impulse control.  Although the Veteran reported 
that he had had thoughts of hurting others in the past, when 
antagonized, at his September 2004 VA examination, the VA 
examiner noted no inappropriate behavior.  The VA examiner also 
noted no significant impairment in judgment.  January 2008, 
January 2009, and May 2009 treatment notes indicated that the 
Veteran's judgment and insight appeared good.  His judgment was 
described to be within normal limits at his August 2009 VA 
examination.  This evidence does not warrant a higher rating. 

The evidence of record also does not demonstrate any spatial 
disorientation.  For example, the September 2004 VA examination 
report indicated that the Veteran was alert and oriented.  He was 
described as oriented to person, place, time and purpose at an 
October 2007 VA treatment visit. January 2008, March 2008, and 
May 2009 VA treatment notes reflected that the Veteran was alert, 
oriented, and cooperative.  
A December 2008 VA treatment noted indicated that the Veteran was 
alert, oriented, and goal-directed.  A March 2009 VA treatment 
record indicated he was oriented to person, place, time and 
situation.  His August 2009 VA examination report reflected that 
he was fully oriented.

Further, the record does not demonstrate neglect of personal 
appearance and hygiene.  For example, October 2007, March 2008, 
January 2009 and May 2009 VA treatment records noted that the 
Veteran was casually dressed with appropriate grooming and 
hygiene.  His September 2004 VA examination report noted that the 
Veteran was neatly and cleanly dressed and demonstrated good 
personal hygiene. An August 2009 VA examination report noted that 
he was well-groomed. 
Given that spatial disorientation and neglect of personal 
appearance and hygiene have not been demonstrated, a higher 
rating is not warranted.

Next, the evidence of record reflects some difficulty in 
maintaining effective relationships.  For example, at his 
September 2004 VA examination although he reported that he 
generally gets along well with others and does perform with a 
gospel group, he indicated that he was tends to be very shy and 
quiet in social interactions.  He reported a good relationship 
with his wife and his children at an October 2007 VA treatment 
visit.  However, he indicated that he had become somewhat 
isolative since his retirement.  At a March 2008 VA treatment 
visit he indicated that he walked with a group every weekday 
morning and sang and traveled with a gospel group.  January 2009 
and May 2009 VA treatment notes indicated that the Veteran 
continued to walk regularly and sing with a gospel group. These 
findings are consistent with a 50 percent rating ("difficulty" 
in establishing and maintaining effective relationships) but not 
a 70 percent rating (an "inability" to establish and maintain 
effective relationships).  

The Board has also considered the Veteran's contentions that he 
had to retire from his job due, in part, to his PTSD.  In an 
August 2010 statement, through his representative, the Veteran 
indicated that problems with concentration at work led him to an 
early retirement.  He stated that his job involved mixing 
chemicals and he was afraid that if he mixed the wrong chemicals, 
someone would get hurt.  The Board has considered that various VA 
treatment records noted that the Veteran was experiencing 
increasing memory problems.  

Infact, a December 2008 neuropsychological assessment was 
completed.  The VA treating neuropsychologist stated that testing 
reflected a dementing process of some kind.  He indicated that 
attention and concentration were clearly a major factor 
throughout the evaluation and suggested that his depression may 
be at least partly responsible for the findings, however, he 
indicated that an early Alzheimer's process could not be ruled 
out.  The August 2009 VA examiner commented that the Veteran may 
be experiencing symptoms of dementia unrelated to PTSD.  Although 
various professional appear to have differences of opinion as to 
whether the Veteran's memory problems are caused by his service-
connected PTSD, the Board notes that a 50 percent disability 
rating takes into account impairment of short and long term 
memory. 

The Board has additionally considered that there is conflicting 
evidence regarding the circumstances of the Veteran's current 
employment status.  For example, although the Veteran now claims 
he retired, in part, to his PTSD, he stated at his August 2009 VA 
examination that he was previously employed as a chemical 
operator for 40 years and stopped working "because [he] had the 
time and was 62 and ready to retire."  As such, although the 
Board acknowledges that Veteran's contentions of having 
difficulty adapting to stressful circumstances at work, the 
overall weight, of the objective psychiatric findings throughout 
the period in question, does not reflect a disability picture 
commensurate to the next higher 70 percent evaluation.  

Again, the Board recognizes that the absence of symptoms 
delineated under a 70 percent rating does not preclude the 
assignment of a 70 percent rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  However, absence of these symptoms is 
persuasive.  

In concluding that a disability rating in excess of 50 percent is 
not warranted here, the Board has also considered the Veteran's 
GAF scores assigned in his various VA outpatient treatment 
records and at his September 2004 and August 2009 VA 
examinations. 

Here, the September 2004 VA examination revealed a GAF score of 
60, while the August 2009 VA examination revealed a GAF score of 
75. VA outpatient treatment records revealed the following 
scores:  October 2007 (GAF 49), October 2007 (GAF 55), January 
2008 (GAF 50), March 2008 (GAF 50), December 2008 (GAF 50), 
January 2009 (GAF 50), March 2009 (GAF 50), May 2009 (GAF 50), 
May 2009 (GAF 50), June 2009 (GAF 55), October 2009 (GAF 50), 
November 2009 (GAF 50), and November 2009 (GAF 45). 

Therefore, the GAF scores referable to the Veteran's PTSD range 
essentially from 45 to 75.  In this regard, GAF, scores ranging 
from 41-50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job).  Scores from 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). GAF scores 
ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful interpersonal 
relationships.

Despite the seriousness of the symptoms associated with the low 
GAF scores of 45, 49 and 50 a higher rating is not justified on 
this basis.  The Board notes that GAF scores alone are not 
dispositive for assigning VA disability ratings.  Indeed, the 
competent evidence does not show severe obsessional rituals or 
frequent shoplifting.  The Board does acknowledge some suicidal 
thoughts raised by the Veteran and recent contentions that he had 
to quit his job due to his PTSD. However, the Board has 
considered all the evidence of record and finds that the 
Veteran's PTSD signs and symptoms are consistent with 
'difficulty' in establishing and maintaining effective 
relationships, but not an 'inability' to do so.

With respect to the Veteran's claim, the Board has also 
considered the Veteran's statements that his disability is worse.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the 
Veteran's PTSD -has been provided by the medical personnel who 
have examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  

Based on the evidence, the Board finds that an evaluation in 
excess of 50 percent is not warranted. 

The Board has additionally considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected PTSD 
is inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's psychiatric disability with the 
established criteria found in the rating schedule for mental 
disorders shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers the effect on both social 
function and on employment. 

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his PTSD.  

Further, the Board acknowledges the Veteran's contentions that 
his PTSD affected, to some extent, his ability to work.  However, 
his symptoms have been adequately considered by the schedular 
rating.  Specifically, the scheduler rating criteria for acquired 
psychiatric disorders adequately considers the Veteran's 
occupational and social functioning.  As this decision outlines 
above, his PTSD was manifested by no more than occupational and 
social impairment with reduced reliability and productivity. 

In short, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted. 

III.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will first address the Veteran's contentions that his 
prostatitis and respiratory disorders are due to his exposure to 
herbicides during his active service in Vietnam.  In this regard, 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also 
satisfied:  AL amyloidosis, chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's disease, 
Ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina), all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's 
lymphoma, Parkinson's disease, Acute and subacute peripheral 
neuropathy, Porphyria cutanea tarda, Prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's records establish that he had active service in the 
Republic of Vietnam within the presumptive period specified 
above.  As such, it is presumed that the Veteran was exposed to 
an herbicide agent during active service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Despite his presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not for 
application.  Service connection is only warranted on this basis 
for a specific list of diseases set forth under 38 C.F.R. 
§ 3.309(e).  As these disorders are not among those listed under 
38 C.F.R. § 3.309(e) an award of presumptive service connection 
based on herbicide exposure is not warranted.  

Next, where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the 
evidence does not show a causal relationship between the claimed 
disorders and in-service herbicide exposure or to any other 
incident of active service, as will be discussed below. 

The available service treatment records do not reflect complaints 
or treatment related to either prostatitis or a respiratory 
disorder.  Further, the Veteran's October 1966 separation 
examination noted a normal clinical evaluation of his 
genitourinary system and lungs.  The only abnormal clinical 
evaluation finding was a diagnosis of condyloma acuminate, a 
sexually transmitted disease.  The Veteran denied frequent or 
painful urination, shortness of breath, or chronic cough in a 
report of medical history completed at that time.  However, this 
does not in itself preclude a grant of service connection.  
Indeed, service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  Nevertheless, a review of the post-service evidence 
does not support the conclusion that any current prostatitis or 
respiratory disorder is causally related to active service for 
the reasons discussed below.

Following service, prostatitis is first noted in an April 1970 
private treatment record.  Records reflect that the Veteran was 
treated for bronchitis as early as May 2000.  An April 2008 VA 
Agent Orange examination noted a chest x-ray which demonstrated 
borderline cardiomegaly and evidence of chronic obstructive 
pulmonary disease (COPD).  Therefore, the competent evidence does 
not reflect continuity of symptomatology, as the first medical 
evidence describing either prostatitis or respiratory problems 
appeared years after service.

The Board has also taken into account the Veteran's statements as 
to the onset of his claimed conditions and why he believes that 
they are related to his military service, but finds that they add 
no probative evidentiary value.

In March 2004, the Veteran filed a claim for a prostate 
condition, requesting that VA obtain his service treatment 
records.  However, as noted above, the Veteran's service 
treatment records are silent for any complaints of, symptoms of 
or treatment for a prostate condition.  The Veteran's claim was 
denied in an October 2004 rating decision and the Veteran 
appealed.  Unfortunately, he provided no indication in his notice 
of disagreement as to why he felt his prostatitis was the result 
of his time in service, and in his substantive appeal he provided 
only a generic "all of the above conditions started after and 
while I was in Vietnam."  However, this statement does not 
specifically address his prostate condition or describe how it 
began in service.  It is noted that in addition to appealing his 
prostate claim, the Veteran included for respiratory problems in 
the list of conditions that began during or after Vietnam.

The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Unfortunately, the Veteran has added no other statements to 
explain the onset of his conditions or clarify why he felt they 
either began during or were otherwise caused by his military 
service.  As such, the Board finds that the Veteran has not 
provided any lay statements in this case that would serve to add 
probative evidentiary weight.

Without any lay testimony explaining the etiology of his claimed 
conditions, the Board is left with only medical evidence (in the 
form of service treatment records and post-service treatment 
records) showing a multi-year gap between the time of the 
Veteran's discharge from active duty service (1966) and the 
initial reported symptoms and diagnosis, 4 years after service 
separation with respect to his prostatitis, and almost 35 years 
after service separation with respect to his respiratory 
disorder.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (indicating that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the [V]eteran's health and medical treatment during 
and after military service, as evidence of whether a pre-existing 
condition was aggravated by military service").  

Accordingly, the Board finds the Veteran's statements asserting 
in-service incurrence and continuity of symptomatology since 
service are without probative value.  See, e.g. Madden v. Gober, 
125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration a veteran's statements, it may consider 
whether self-interest may be a factor in making such statements). 

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
prostatitis or respiratory disorder to service, despite his 
limited, cursory contentions to the contrary.  The Veteran's 
claims file is void of any medical opinion that even suggests 
that there is a relationship between the Veteran's prostate and 
respiratory  disorders and his military service.   

	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorders and active duty 
service.  The Board reiterates that he is competent to report 
symptoms as they come to them through his senses.  However, 
prostatitis and a respiratory disorder, to include bronchitis and 
COPD, are not the type of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  Such 
competent evidence has been provided by the medical personnel who 
have examined the Veteran during the current appeal.  Here, the 
Board attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
Furthermore, even were the Veteran considered competent to 
testify as to the cause of his prostate and respiratory 
conditions, the Veteran has not is this case provided any such 
statements or testimony.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection for prostatitis and a respiratory disorder and there 
is no doubt to be otherwise resolved.  As such, the appeal is 
denied.


ORDER

A 50 percent rating, but no more, for PTSD, prior to October 4, 
2007, is granted, subject to the laws and regulations governing 
the award of monetary benefits.  

A rating in excess of 50 percent for PTSD is denied.

Service connection for prostatitis, to include as secondary to 
herbicide exposure, is denied.

Service connection for a respiratory disorder is denied, to 
include as secondary to herbicide exposure, is denied. 


REMAND

As indicated previously, the VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA benefits.  
VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 

With respect to the Veteran's claim for hypertension, on October 
13, 2009, in accordance with authority provided in 38 U.S.C. § 
1116, the Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon exposure 
to herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions: ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  On November 20, 2009, 
the Secretary of Veterans Affairs directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  

A final rule, regarding this matter, was issued on August 31, 
2010.  It was determined that the presumption of service 
connection for ischemic heart disease does not include 
hypertension.  See 75 Fed. Reg. 53, 202-53,216 (Aug. 31, 2010).  
As such, the stay regarding these new presumptions is not 
applicable to this case and the Board may proceed with 
adjudication of the issue.

However, at this juncture, the Board finds that additional 
development must be completed before final adjudication of this 
issue.  Specifically, the Veteran is currently diagnosed with 
hypertension, which he asserts is the result of either herbicide 
exposure or his service-connected PTSD.  However, given that the 
claims file does not contain a medical opinion addressing the 
etiology of his hypertension, the Board concludes that such an 
opinion should be obtained in order to fairly consider this 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his diagnosed hypertension.  The claims 
folder must be reviewed in conjunction 
with the examination.  Any testing deemed 
necessary should be conducted, and a 
complete rationale should be provided for 
any opinions expressed.  

The examiner should specifically determine 
whether it is at least as likely as not (a 
50 percent probability or greater) 
that the Veteran's hypertension was 
caused, or aggravated by, his service-
connected PTSD, or is otherwise at least 
as likely as not (i.e. 50 percent 
probability) related to any incident of 
active service.

2.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


